PER CURIAM.
In this dissolution of marriage action, the husband appeals the alimony and special equity awarded to the wife. We affirm the final judgment. However, one issue raised by the husband merits discussion. The husband argues that the court awarded an unspecified amount of rehabilitative alimony by ordering him to pay “all tuition charges incurred during [the wife’s] course of education in interior design for a period of two year's.” The rehabilitation plan presented by the wife included a request for tuition in an amount ranging between $12,000 and $17,000. Because the trial coúrt’s award is limited by the evidence presented, we conclude that the final judgment is limited to tuition payments in an amount not to exceed $17,000.
Affirmed.
PARKER, A.C.J., and FULMER, J., and MENENDEZ, MANUEL, Jr., Associate Judge, concur.